The heirs of John D. Meyer (his sister and the descendants of his two deceased sisters) objected to the probate of his will on the sole ground of lack of testamentary capacity. At the close of the contestants' case the trial court directed the verdict for proponent, the named executor in the will. This appeal by contestants presents the issue as to the sufficiency of their evidence showing or tending to show that John D. Meyer lacked testamentary capacity at the time of the execution of the will on August 11, 1943. The issue requires a review of the record.
The will left all real and personal property to Anna Meyer, decedent's wife (who had predeceased him by a few months) and named her brother, Fred Hulley, as executor without bond. In the last paragraph the decedent recognized that his wife was "mentally incompetent" and named Fred Hulley as the guardian of her person and property and fixed his compensation as guardian in the sum of $2000. Whatever might be said of this clause as an attempt to create a testamentary guardianship — something apparently not sanctioned by the law of this state — it has some significance here as showing decedent's knowledge of his wife's mental illness at the time he executed the will.
The record shows decedent's wife was mentally unbalanced at least during the year 1943 and was committed to an institution *Page 1228 
just before Thanksgiving in 1943, where she remained until her death early in 1946. The record also shows a guardian was appointed for the person and property of the deceased in December of 1943 and decedent was declared insane by the Commissioners of Insanity of Henry County in November of 1946 and committed to the Mount Pleasant hospital where he died in December of 1946.
John D. Meyer was born in 1869 and lived on a farm in Des Moines County, Iowa. He received a public school and business college education and for a time was a township assessor. He married Anna Hulley but the couple had no children. The Meyers left the farm and moved to New London about 1917. Witnesses described Mr. Meyer as a neat, careful, methodical man who kept careful accounts and was thorough in the handling of his business affairs. His business after he moved to town probably consisted of managing his two farms and the purchase of stock, bonds, and bank certificates of deposit. The guardian's inventory in December of 1943 lists two farms of the total value of $9000, the New London home valued at $4000, one mortgage, two bank certificates of deposit, one share of stock, forty-eight United States savings bonds, cash, and other personal property all of the value of about $39,000.
Contestants list about a dozen incidents and items of evidence which they describe as "pointing toward senile dementia" and which they argue were sufficient to raise a jury issue upon the question of testator's lack of testamentary capacity on August 11, 1943, the date the will was executed.
Mr. Brenneman, the cashier, and Mr. Eckey, the assistant cashier, of the Farmers State Bank of New London, Mr. Cullen, the vice-president of the National Bank of Burlington, Mr. Swiler, the cashier of the Burlington Savings Bank, and Mr. Vance, an attorney in Mount Pleasant, all testified to incidents in 1942 and 1943 regarding decedent's many claims of lost certificates of deposit. Mr. Brenneman said decedent and his wife each owned one share of stock in the New London bank and had done a general banking business with the bank since his election as cashier in 1910. He said he noticed a change in Mr. Meyer in the Fall of 1942, when Mr. Meyer was seventy-three years old, which he described as "forgetful and confused *Page 1229 
at times" and "untidiness" and "a general appearance of `slipping'." He said "sometime in the forepart of 1943 he advised me that he had lost his certificates — and there were several certificates aggregating $5000. He told me he could not find them. They were certificates on my bank. They were found later. I had some correspondence with the bank at Burlington about his (Meyer) losing certificates. Mr. Meyer talked to me about losing these certificates and I wrote a letter on January 16, 1943, to Mr. Swiler, cashier of the Burlington Savings Bank regarding some certificates he had presumably lost. Prior to that time I had no difficulty with him losing certificates." Mr. Brenneman said Mr. Meyer had an indemnifying bond blank with him which the Burlington bank had probably given him and he enclosed the executed bond with his letter. A day or two later the Burlington certificates were found and Mr. Meyer and an attorney, Mr. Bell, brought them to Brenneman and Brenneman called Swiler and then informed Meyer that the new certificates had already been issued. He told of Meyer and his attorney, Mr. Bell, coming to the bank on July 7, 1943, when a consolidation of a number of certificates on his bank, aggregating $5398.02, was made and one new certificate for the whole amount issued. He said he had a number of talks with Mr. Bell about appointing a guardian for Mr. Meyer and on June 14, 1943, he, as notary public, swore Mr. Meyer to a voluntary application for Appointment of Guardian. He said he felt, from his experience with Mr. Meyer, that he needed a guardian. He said Mr. Meyer had a checking account in the bank and the account remained active and checks signed by Mr. Meyer were cashed until the guardian was appointed in December 1943. He identified four checks for dental work, taxes, insurance, and cash that went through this account between September and December of 1943. He said he prepared a farm lease for Mr. Meyer on October 21, 1943, which Mr. Meyer and his tenant executed in his presence.
Mr. Eckey, who had known Mr. Meyer since about 1925 or 1926, told much the same story about Mr. Meyer making a nuisance of himself over lost certificates. He said he noticed a change in Mr. Meyer about 1942 which he said was "a slowing down in his ability to do business * * * forgetfulness or absentmindedness." *Page 1230 
He said the bank account remained active until December 8, 1943, with deposits of rent checks and interest and checks drawn against the account.
Mr. Cullen stated he first became acquainted with Mr. Meyer in 1938 or 1939. He said he had many conversations with him, especially in 1941 and 1942, mostly in regard to his time certificates that he had in the bank. He said "he would get a time certificate and then in a few days he would be back and think he had lost it * * * he would be back many times wanting a duplicate certificate only to find later he would find the certificate some place." He said on one occasion a duplicate was issued to him but finally he suggested to Mr. Meyer that he cash the certificate and buy war bonds and this was done. He said he handled the purchase of the war bonds for Mr. Meyer; that Mr. Meyer drew the checks for the purchase on his checking account in the bank and this checking account was retained and checks were cashed against the account. He said Mr. Meyer had a safe-deposit box in the bank and he once went with him to the box to search for lost certificates and there found a certificate on the other Burlington bank pushed back in the box with other papers. This was the lost certificate for which Mr. Brenneman had helped secure the duplicate. He said Mr. Meyer was well-dressed and neat appearing most of the time; that he last saw him in 1943 and that he was "certainly more confused or seemed to be having lots more difficulty taking care of his affairs when I last knew him than he did when I first knew him." He said that Mr. Meyer when reporting a lost certificate knew he had two certificates against the bank.
Mr. Swiler testified that he had known Mr. Meyer since 1938; that he had a C.D. account from 1938 to 1944, the high point being $6306 and he described the issuing of the duplicate certificate after receiving Mr. Brenneman's letter. He said Mr. Meyer had earlier executed an indemnity bond for the issuance of the duplicate. He said that Mr. Meyer was concerned over losing the certificate but it was the same concern one would normally expect from one who had misplaced a certificate, and he took an indemnifying bond on Meyer's own signature without collateral or other security. *Page 1231 
Mr. Vance, who had known Mr. Meyer since 1928, said he came to his office in 1942 and told him about a certificate on a Burlington bank that he had either lost, misplaced or destroyed and he was wondering how he could get his money. He said Mr. Meyer was agitated, concerned and upset and he "was confused and he wasn't able to comprehend what * * * he had to do * * * in order to get his money * * * or get them duplicated." He said: "I told him if he couldn't find the certificates it might be necessary to give an indemnifying bond for the lost certificates."
Mrs. Stanley, the housekeeper since 1942 for an elderly gentleman who lived next door to the Meyers, testified she did not have any conversation with Mr. Meyer but she saw him around the yard. She said she could not describe his appearance but she thought his physical appearance changed for the worse in the years after 1942. Once when he delivered a basket of pears her employer had bought he stumbled on the cellar stairs. She said he had a good garden in 1942, a fair garden in 1943, and a poor garden in 1944. She saw Mr. and Mrs. Meyer sitting on the porch but never saw them converse and she never saw them have any company or visitors. She said she "wouldn't think he was of sound mind in the summer of 1944."
Mrs. Henry Miller who had known Mr. and Mrs. Meyer since before they were married and lived close to them in New London said they had visited back and forth for five or ten years when the Meyers first came to New London but after that the Meyers did not visit much with anybody. She said that in 1943 she bought pears from Mr. Meyer but instead of letting her pick them he kept picking up spoiled pears and putting them in the basket and she dumped them out and told him she wanted good ones. She said Mrs. Meyer came out while they were picking the pears and Mr. Meyer "grabbed her [Mrs. Meyer] by the arm and got her in the house and locked the door." She further stated: "Mrs. Meyer was taken to the asylum in November 1943, and Mr. Meyer lived there alone for about two years or better after that, and while there living alone he would apparently get lost and go into the neighbors' houses thinking it was his own." She said she would not think *Page 1232 
he was of sound mind when he was going into wrong houses in 1943.
On January 31, 1943, Clara Totemeier and her sister, Jennie Brandemeyer, nieces of John Meyer, and contestants in this case, called at the John Meyer residence in New London. Clara Totemeier, who alone testified as to this visit, said Mr. Meyer was not dressed very good and she said Mr. Meyer asked who they were and Jennie Brandemeyer told him they were Mary's girls and he asked who Mary was and Mrs. Brandemeyer told him that Mary was his sister. Mrs. Totemeier said that previous to this visit she had seen Mr. Meyer in 1941 or 1942 in the stores in New London but she had never visited his home before. In fact, there is nothing in the record that Mr. Meyer ever had known Mrs. Totemeier, but Mrs. Brandemeyer testified she went to school with Mrs. Meyer and had been in their home many times, though the record does not show when she had visited the home prior to January 1943. Mrs. Totemeier testified she was of the opinion he was of unsound mind on January 31, 1943, based, presumably, on Mr. Meyer's failure to recognize his nieces.
Both of these nieces testified as to the filthy condition of the house when they again visited Mr. Meyer in the Spring of 1944. He was then living alone and it is enough to say they found him living in a deplorable state, with the house full of vermin, rodents, and bodily excretions. At this time they found a box on a shelf in a closet with $2645 in it. The Totemeiers bought John Meyer's car in 1944 and in cleaning out the front seat they found Mrs. Meyer's will crumpled up beneath the cushion. Mrs. Totemeier said she did not know how the will got there but she said it could have been that it got in the car during the time they moved his things to Clara Meyer's home.
On June 16, 1943, Mr. Meyer executed a voluntary application for the appointment of a guardian. This was presented to Judge McCoid who testified he refused to sign an order appointing a guardian, as was requested in the application. Upon objection by proponent he was not allowed to state the reason for his refusal to appoint a guardian. *Page 1233 
Mr. Meyer reported $4000 moneys and credits to the assessor for 1941 and 1942 but none for 1943. The assessor testified that Mr. Meyer told him he had lost some money at home and that someone had taken it.
In 1942, Mr. Meyer asked a hardware merchant, who was his neighbor, to measure and repair a screen door. A short time later he returned to this neighbor's home and told him that he had obtained wire and fixed the door. Later the neighbor investigated and found the door had not been fixed.
On Thanksgiving day, 1943, the day after Mrs. Meyer had been taken to the institution, Meyer attended a family dinner at Mrs. Totemeier's home. During the meal Mr. Meyer was confused over the identity of his grandniece and grandnephew. His grandniece, Mrs. McCabe, testified he should have known them as he had their high school graduation pictures (she had graduated from high school in 1934) and she had occasionally been in his home — the record rather indicates the visits to the Meyer home were in 1944 or 1945.
On December 27, 1943, pursuant to petition, notice and hearing, an order was entered finding John Meyer incompetent and appointing Ed Smith, assistant cashier of the New London bank, the guardian of his person and property. The guardian testified that John Meyer told him about his personal property; that Mr. Meyer knew he held the note and mortgage, all of the bonds, all of the certificates of deposit, the bank accounts, the unpaid rent due him, the automobile, the membership certificates in a savings and loan association, and all other personal property listed in his inventory. His inventory was amended when the $2645 that was found in a box in the home was brought to him by Mr. Meyer in 1944 and also when $500 more cash was turned over to him which was found by workmen who were repairing the house in 1946. He also said a $1000 bond and some Iowa Soap Company shares were turned over to him which were found by a garage mechanic under the floor mat of the car — evidently before the guardian filed his inventory in February 1944. He said that after he was appointed guardian Mr. Meyer continued to live alone in the house and he turned over money to him and Mr. Meyer bought his own groceries and paid his other household expenses. He said Mr. Meyer *Page 1234 
talked with him about the purchase of $1500 worth of war bonds in February 1944 and told him to see that Pleasant Grove Township got credit for the bonds that were purchased. Sometime later in 1944 he was moved to the home of his sister, Clara Meyer, and the guardian rented the house.
In November of 1946, the guardian signed an information with the Commissioners of Insanity of Henry County, charging that his ward was insane and on November 15, 1946, he was found insane and committed to the hospital for the insane at Mount Pleasant, where he died of pneumonia about five weeks later. Dr. Ristine, the hospital superintendent, testified that when he examined Mr. Meyer upon his entrance to the state hospital in 1946, there was a "complete dementia and loss of mind." He also described "senile dementia" and in reply to a hypothetical question stated that in his opinion Mr. Meyer was mentally incompetent on August 11, 1943, and did not have testamentary capacity on that date.
The foregoing is the evidence which contestants list in their brief as pointing toward senile dementia and which they argue is sufficient to raise a jury issue upon the question of testator's lack of testamentary capacity on August 11, 1943. The trial court, at the time he directed the verdict, stated that in his opinion the evidence was "not sufficient to present a jury question" and "a finding of testamentary incapacity on August 11, 1943, or the date the will was executed, would involve speculation and conjecture." We are convinced the trial court was right.
[1] I. When the testamentary capacity of a testator is challenged, the burden is on the contestants to show that the testator did not have mind enough to know and comprehend, in a general way, the natural objects of his bounty, the nature and extent of his estate, and the distribution he wished to make of it. In re Estate of Fitzgerald, 219 Iowa 988, 259 N.W. 455; In re Estate of Sinift, 233 Iowa 800, 10 N.W.2d 550, and cases there cited.
II. There is not the slightest evidence that the testator here did not know and comprehend the natural object of his bounty. The test refers to the time of his making of the will. With no children the natural object of his bounty was his wife. *Page 1235 
While it may be the contestants, being of the next-of-kin class, would also be natural objects of his bounty (see In re Walther's Estate, 177 Or. 382, 163 P.2d 285, but see In re Nolan's Estate,25 Cal. App. 2d 738, 78 P.2d 456, holding collateral heirs are not natural objects of testator's bounty) his selection of his wife as sole beneficiary was normal and natural. There is no showing that his older sister Clara was without means, and no showing that there was any close intimate relationship with the descendants of his two deceased sisters. The will shows he knew his wife was mentally incompetent. She had not, at the time he executed the will, been committed to an institution. The record is silent as to the state of her physical health. But he no doubt knew that she would have to be cared for all the days of her life. The direction then made to devote his entire estate to that care was clearly the act of one who comprehended the claim of the person who had the strongest claim on his bounty. Perhaps his mentality did not survive his wife's death. We need not speculate on his failure to change his will after his wife was committed to an institution or after her death, if he was then able to execute a will. We read the will in the setting of August 11, 1943, when this seventy-four-year-old testator was caring for his mentally sick wife in his New London home. John Meyer by his will gave his wife, who had first claim on his care and support while he was alive, all of his estate if he should die. Surely this was recognition and comprehension of the natural object of his bounty.
[2] III. There is no evidence that John Meyer did not know the nature and extent of his estate. All who had property dealings with him, such as the bankers and the guardian, testified that he knew all about his realty and his money, bonds, mortgages and other items of personal property. His misplacing money and certificates is no proof that he did not know about his property. He knew they were lost and thought they might be stolen but his action in securing duplicate certificates was the normal action of one who knew about his property. That he made somewhat of a nuisance of himself because of losing property, and his failure to understand the procedure to obtain duplicates, is no proof of lack of comprehension of his estate. *Page 1236 
Of those who had business dealings with him only one, Mr. Brenneman, expressed an opinion "that he needed a guardian." But this banker said he wanted a guardian for him as a business precaution and when the guardian was not appointed on the voluntary application in June of 1943 he dealt with Mr. Meyer and his attorney in the consolidation of the certificates in July and he continued to handle his checking account, even personally cashing Mr. Meyer's counter check in December of 1943. Moreover, Mr. Brenneman said: "The opinions expressed by me are based on general transactions and conduct and general appearance and a number of other things, based on a lot of things that probably have not been brought out or won't be brought out in the testimony." But even accepting the opinion of one banker that he needed a guardian, the evidence is surely no stronger than the application for a guardian that Mr. Meyer signed. We have held the signing of such an application by a testator two and a half months before executing a will, with other evidence of mental deterioration, childishness, forgetfulness, unclean personal habits, changed personality, and inability to transact business generally, is not sufficient to carry to the jury the question of a testator's unsoundness of mind. In re Estate of Johnson,222 Iowa 787, 269 N.W. 792.
The other evidence of his failure to recognize relatives, going to the wrong house, forgetfulness, neglect of his person and clothing, offensive and disgusting personal habits when he was living alone, and other eccentricities does not show that he was of unsound mind when taken with the fact that the record is absolutely barren of any testimony to show that he did not know his financial condition, and all the testimony affirmatively shows that he managed his property, collected rents, deposited in his bank accounts until the guardianship in December of 1943 and paid his own bills after the guardianship while he lived alone in his home.
It is our conclusion that neither singly nor collectively did the various incidents proved by the contestants show that testator was incapacitated to make testamentary disposition of his property. Not one of them nor all of them together had any legitimate tendency to show that he was not fully aware *Page 1237 
of what he was doing when he executed the will; that he did not have in mind his estate; and that he did not know the natural objects of his bounty.
Space will not permit a review of our prior opinions where we have held similar testimony as here introduced insufficient to generate a jury question on testamentary capacity. But see In re Estate of Johnson, 222 Iowa 787, 269 N.W. 792, previously cited, for a case where we held no jury question was presented by evidence of the execution of a prior voluntary guardianship application, evidence of complete dementia fourteen months after the execution of the will, evidence of a physician who had examined testator subsequent to the execution of the will in answer to a hypothetical question that the testator was of unsound mind on the date of the execution of the will, lay evidence of opinions, evidence tending to show a lessening of testator's physical and mental powers, evidence of eccentricities, forgetfulness, unclean personal habits and much more evidence similar to the evidence introduced here. See also In re Estate of Sinift, 233 Iowa 800, 10 N.W.2d 550, and cases there cited.
[3] The opinion of the lay witnesses that he was of unsound mind rises no higher than the facts on which they are based. Those who expressed an opinion that he was of unsound mind had had but slight contact with him during the time when the will was drawn. We have already said that forgetfulness, going to wrong houses, failing to recognize people he should know and uncleanliness are not sufficient to show unsoundness of mind sufficient to establish testamentary incapacity. The opinion of witnesses that he was mentally incompetent because of their observance of these lapses and traits adds nothing to such evidence.
[4] With insufficient evidence from the lay witnesses of disqualifying senility on August 11, 1943, we are left with the evidence of the adjudications of incompetence in December 1943 and of insanity in November 1946 and the opinion of the expert, Dr. Ristine, based on the hypothetical question that embodied about all of the contestants' evidence. The adjudication of incompetence and the appointment of a guardian after the will was drawn would not alone justify an inference of mental incompetence when the will was drawn. Spiers v. Hendershott, *Page 1238 142 Iowa 446, 120 N.W. 1058; In re Estate of Howe, 172 Iowa 723, 154 N.W. 1001.
The same can be said with respect to the adjudication of insanity and the finding of advanced stages of senile dementia in November 1946, more than three years and three months after the will was drawn. Spiers v. Hendershott, 142 Iowa 446, 120 N.W. 1058; In re Estate of Johnson, 222 Iowa 787, 795, 269 N.W. 792, 796. In the last cited case we said:
"It is true that senile dementia is a progressive disease. Dr. Stewart testified that the decedent was in the advanced stages of senile dementia in November 1934. There is no evidence that he had this disease on October 26, 1933 [the date of the will], other than the inference that might be drawn from the fact that the disease is progressive. If the testator was afflicted with this disease on the date of the will, there is no evidence of the stage of the disease on that date.
"Where senile dementia is relied on to invalidate a will, there must be such failure of the mind as to deprive the testator of intelligent action. Gates v. Cole, 137 Iowa 613, 115 N.W. 236; In re Estate of Koll, 200 Iowa 1122, 206 N.W. 40. There is an entire lack of evidence that the testator had reached this stage on October 26, 1933."
[5] The mere fact that the expert witness, Dr. Ristine, from the hypothesized facts, expressed his opinion that testator was of unsound mind and lacked testamentary capacity on August 11, 1943, did not warrant the submission of the case to the jury when the opinion was based on a recital of facts which the law does not recognize as showing testamentary incapacity. 32 C.J.S., Evidence, section 569h, page 403. Sayre v. Trustees of Princeton University, 192 Mo. 95, 90 S.W. 787; Stevens v. Meadows, 340 Mo. 252, 100 S.W.2d 281; In re Phillips Estate, 299 Pa. 415,149 A. 719.
From our review of the evidence we conclude it would not rationally support a verdict for the contestants assuming that a jury took, as it would be entitled to take, a view of the evidence most favorable to the contestants. The verdict for the *Page 1239 
proponent was rightly directed. The judgment based thereon is affirmed. — Affirmed.
HALE, C.J., and WENNERSTRUM, SMITH and MANTZ, JJ., concur.
GARFIELD, OLIVER, BLISS, and HAYS, JJ., dissent.